Title: From George Washington to the United States Senate, 9 April 1792
From: Washington, George
To: United States Senate



Gentlemen of the Senate,
United States [Philadelphia]April the 9th 1792.

I nominate the following persons for Appointments and Promotions in the Army of the United States.


Major General
Anthony Wayne
vice Arthur St Clair, who has resigned.


Brigadier General
Daniel Morgan
Virginia.


Brigadier General
Marinus Willet
New York.


Brigadier General
John Brooks
Massachusetts

  

Brigadier General
James Wilkinson
Kentucky.


Adjutant General and Inspector
Winthrop Sargent
North Westn Territory


Deputy Quarter Master General
John Belli
Kentucky.


Appointment of six Majors, for the proposed third and fourth legionary Corps, three to each.



✻Thomas Butler
Pennsylvania



✻Henry Gaither
Maryland



✻John Clark
Pennsylvania



✻Henry Bedinger
Virginia



Alexander Trueman
Maryland from Captn in the 1st Regt



William McMahon
Virginia


The Arrangements, Promotions and Appointments of Surgeons and Mates.
Richard Allison, promoted from the first Regiment, to be Surgeon on the General Staff.


For the four proposed legionary Corps.


Surgeons



John Elliott (already appointed)


John Scott, promoted from Surgeon’s mate.


John F. Carmichael
ditto


Nathan Hayward
ditto


Surgeon’s Mates



Elijah Tisdale (already appointed)


✻Charles Brown
Pennsylvania.


✻James Woodhouse
ditto


✻Joseph Philips
New Jersey


✻William McCloskey
Pennsylvania


Frederick Dalcho
Maryland


James Mease
Pennsylvania


Theophilus Elmer
New Jersey


And for Garrisons on the Western and Southern frontiers, and for extra service.


William A. McCrea
Delaware.


Thomas Hutchens
Pennsylvania.


John Sellman
Maryland


George Balfour
Virginia



James Clayton
Delaware.


Thomas Farley
Massachusetts.




Promotions in the First Regiment of Infantry.


Major



Erkuries Beatty
vice Zeigler resigned 5th March 1792.


Captains



William Peters
vice Strong promoted November 4th 1791.


Jacob Kingsbury
vice Smith promoted December 28th 1791.


Ebenezer Denny
vice Ashton promoted December 29th 1791.


Thomas Martin
vice Rudulph promoted March 5th 1792.


Thomas Pasteur
vice Beatty promoted March 5th 1792.


Mark McPherson
vice Truman promoted March 5th 1792.


Lieutenants




vice Peters promoted November 4th 1791.


James Clay
vice Kingsbury promoted December 28th 1791.


Daniel Britt
vice Denny promoted December 29th 1791.


Hamilton Armstrong
vice Thompson resigned January 10th 1792.


Bartholomew Schomberg
vice Martin promoted March 5th 1792.


Bernard Gains
vice Pasteur promoted March 5: 1792.


John Wade
vice McPherson promoted March 5th 1792.


Promotions in the Second Regiment of Infantry.


Majors



David Strong
vice Heart killed November 4th 1791.


John Smith
vice Trescott resigned, December 28th 1791.


Joseph Ashton
vice Burnham, resigned, December 29th 1791.


Captains



Bazaleel Howe
vice Kirkwood, killed November 4th 1791.


Daniel Bradley
vice Phelon killed, November 4th 1791.


John Platt
vice Newman killed November 4th 1791.


Lieutenants



John Tillinghast
vice Howe promoted November 4th 1791.


Daniel Tilton Junr
vice Bradley promoted November 4th 1791.


Samuel Andrews
vice Platt promoted November 4th 1791.


John Bird
vice Warren, killed, November 4th 1791.


Micah McDonough
vice Heth, promoted March 5th 1792.



Appointments of Ensigns to fill the Vacancies in the First and Second Regiments of Infantry.


Andrew McClary
New Hampshire


Samuel Drake
Connecticut


Daniel Bissell
ditto


✻John Marschalk
New Jersey


✻William Marts
ditto


✻Lewis Bond
ditto


✻John Lowrey
ditto


Robert Hunter
ditto


Peter Shoemaker
Pennsylvania


William Marcus Mills
ditto


Jacob Kreemer
ditto


John Michael
ditto


✻Felix Long
ditto


✻Samuel B. Turner
Maryland


✻John Whistler
ditto


Isaac Younghusband
Virginia


Henry Montfort
Georgia


William Temple Payne,
late of North Carolina.


Captains



✻William Powers
Pennsylvania vice Guthrie, appointed 8th March 1792, and who declines.


William Lowder
Virginia vice Biggs, appointed 8th March 1792, and who declines.


Ensign



Hartman Leitheizer
Pennsylvania vice Kelso, appointed 8th March 1792, and who declines.



Go: Washington

